Citation Nr: 1012553	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  06-12 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1984 to 
February 2005.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  During the pendency of this appeal, the Veteran 
requested that his case be transferred to the RO in 
Cleveland, Ohio.


FINDING OF FACT

The Veteran's sleep apnea was marked by mild periodic limb 
movements, snoring, and persistent day-time hypersomnolence, 
but did not require the use of a breathing assistance 
device.


CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess 
30 percent for obstructive sleep apnea have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.97, Diagnostic Code 6847 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist veterans in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2009).  

The Veteran's claim of entitlement to an increased 
evaluation for obstructive sleep apnea arises from his 
disagreement with the initial evaluation assigned to this 
disability following the grant of service connection.  Once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice is needed under VCAA 
with respect to this claim.

The duty to assist the Veteran has also been satisfied in 
this case.  The RO has obtained all of the Veteran's service 
treatment records and his identified VA and private 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The Veteran was also afforded an adequate VA examination 
during the course of this appeal.  Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007).   The examination took into 
account the Veteran's prior treatment records and fully 
described his obstructive sleep apnea, which allowed for the 
evaluation of the claimed disability to be fully informed.  
Id.  Finally, there is no indication in the record that 
additional evidence relevant to the issue being decided 
herein is available and not part of the record.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably 
affects the outcome of this claim, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 20 
Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 
at 486; Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. 
Ct. Apr. 21, 2009); 556 U.S. ____ (2009); Fenstermacher v. 
Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o 
error can be predicated on insufficiency of notice since its 
purpose had been served.").

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2009).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2009).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the entire history 
is necessary so that a rating may accurately reflect the 
elements of any disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

The current appeal is based on the assignment of an initial 
rating for a disability following an initial award of 
service connection for this disability.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  Accordingly, evidence 
contemporaneous with the claim and the initial rating 
decision is most probative of the degree of disability 
existing when the initial rating was assigned and should be 
the evidence "used to decide whether an original rating on 
appeal was erroneous."  Id. at 126.  If later evidence 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time.  Id.

Historically, the Veteran served on active duty from 
September 1984 to February 2005.  In May 2005, service 
connection was granted for obstructive sleep apnea and a 30 
percent evaluation was assigned thereto, effective from 
March 1, 2004.  The Veteran perfected an appeal seeking a 
higher initial evaluation.  In November 2008, the Board 
remanded this claim for further development.  Specifically, 
the Board found that the evidence of record did not include 
a competent opinion as to whether the Veteran required the 
use of a breathing assistance device, such as a continuous 
positive airway pressure (CPAP) machine.  As such, the Board 
remanded the claim in order for the RO to schedule the 
Veteran to undergo a VA examination.  In November 2009, the 
Veteran underwent a VA examination to assess the severity of 
the Veteran's service-connected sleep apnea and to ascertain 
whether the Veteran required the use of a breathing 
assistance device.  Thus, the Board finds that the RO 
substantially complied with the directives of the November 
2008 remand.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).

In June 1992, the Veteran's service medical records revealed 
that he complained of a longstanding history of excessively 
loud snoring and nasal obstruction.  A radiological 
examination demonstrated that the Veteran's septum was 
deviated.  Although the Veteran's deviated septum was 
surgically repaired in August 1992, he continued to 
experience snoring and hypersomnolance.

In November 1999, the Veteran underwent a nocturnal 
polysomnograph.  The doctor administering the test, J.K. 
Kadakia, M.D., rendered a diagnosis of moderate sleep apnea.  
Dr. Kadakia recommended that the Veteran undergo CPAP 
titration study, have his upper airways evaluated, and 
initiate an aggressive exercise and nutrition rehabilitation 
program.

In December 1999, the Veteran underwent a sleep study.  
During this study, he was tested for compatibility with a 
CPAP machine.  Unfortunately, the Veteran was unable to 
tolerate the CPAP machine, reporting that it felt as though 
he was "drowning."  As an alternative to using the CPAP 
machine, it was recommended that he undergo an 
uvulopalatopharyngoplastic (UPPP) surgery.  This surgery was 
completed in May 2000, but did not alleviate the Veteran's 
sleep apnea symptoms.

In May 2001, the Veteran underwent a second sleep study, 
which included a polysomnograph.  The diagnosis was mild 
periodic limb movements, primary snoring, and possible upper 
airway resistant syndrome.  It was recommended that the 
Veteran consider undergoing a CPAP titration study and 
multiple sleep latency testing to rule out the possibility 
of a wakefulness disorder, such as narcolepsy.

In December 2004, the Veteran underwent a VA general medical 
examination.   He reported that he was diagnosed with sleep 
apnea, that he underwent UPPP surgery in May 2000, and that 
he did not use a CPAP machine.  The Veteran also reported 
that he was unsure if he had ongoing sleep apnea symptoms.  
After a physical examination, the diagnosis was obstructive 
sleep apnea; the examiner did not address whether the 
Veteran required the use of a breathing assistance device.

In November 2009, the Veteran underwent a VA examination to 
ascertain the severity of his service-connected sleep apnea 
and whether he required the use of a breathing assistance 
device.  After reviewing the Veteran's relevant medical 
history and administering a physical examination, the 
diagnosis was mild obstructive sleep apnea.  The examiner 
found that the Veteran experienced "daytime sleepiness" as a 
result of his obstructive sleep apnea.  After consulting 
with a pulmonologist, the examiner opined that use of a CPAP 
machine was not recommended, but that the Veteran should 
concentrate on his sleep hygiene.  The examiner reported 
that the pulmonologist also did not recommend that the 
Veteran use a CPAP machine.

A 30 percent rating is warranted for obstructive sleep apnea 
when the veteran experiences persistent day-time 
hypersomnolence.  A 50 percent rating is warranted when 
obstructive sleep apnea requires the use of a breathing 
assistance device such as a CPAP machine.  38 C.F.R. § 4.97, 
Diagnostic Code 6847.

As noted above, an initial evaluation of 30 percent was 
assigned for the Veteran's service-connected obstructive 
sleep apnea.  As such, in order for an evaluation in excess 
of 30 percent to be granted, the evidence of record must 
demonstrate that the Veteran requires the use of a breathing 
assistance device, such as a CPAP machine, because of his 
service-connected obstructive sleep apnea.   Id.  Prior to 
the grant of service connection for sleep apnea, the 
evidence of record demonstrated medical recommendations that 
the Veteran undergo CPAP titration studies and 
recommendations that he use a CPAP machines.  However, at no 
point during the pendency of this claim did the evidence of 
record show that a CPAP machine was recommended or 
demonstrate that the Veteran required the use of a breathing 
assistance device such as a CPAP machine.  See Fenderson, 12 
Vet. App. at 126.  Further, in November 2009, a VA examiner 
and a pulmonologist opined that use of a CPAP was not 
recommended and that the Veteran should concentrate on 
improving his sleep hygiene.  As such, the Board finds that 
a rating in excess of 30 percent for the Veteran's service-
connected obstructive sleep apnea is not warranted at any 
point during the pendency of this appeal.  Id.

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 
(2009).  However, because the ratings are averages, it 
follows that an assigned rating may not completely account 
for each individual veteran's circumstance, but nevertheless 
would still be adequate to address the average impairment in 
earning capacity caused by disability.  However, in 
exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2009).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate, a task performed either by the RO or the Board.  
Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 
572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993)("[R]ating [S]chedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the Veteran's service-
connected disability with the established criteria found in 
the Rating Schedule for that disability.  Thun, 22 Vet. App. 
at 115.  If the criteria reasonably describe the Veteran's 
disability level and symptomatology, then the Veteran's 
disability picture is contemplated by the Rating Schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral is required.  

The Board finds that the Veteran's disability picture is not 
so unusual or exceptional in nature as to render the 30 
percent rating inadequate.  The Veteran's service-connected 
obstructive sleep apnea is evaluated as disability of the 
respiratory system, the criteria of which is found by the 
Board to specifically contemplate the level of occupational 
and social impairment caused by this disability.  Id., see 
also 38 C.F.R. § 4.97, Diagnostic Code 6847.  The Veteran's 
service-connected obstructive sleep apnea is manifested by 
mild periodic limb movements, snoring, and persistent day-
time hypersomnolence, but the Veteran did not require the 
use of a breathing assistance device.  When comparing this 
disability picture with the symptoms contemplated by the 
Rating Schedule, the Board finds that the Veteran's 
experiences are congruent with the disability picture 
represented by a 30 percent disability rating.  A rating in 
excess of 30 percent is provided for certain manifestations 
of obstructive sleep apnea, but the medical evidence 
demonstrates that those manifestations are not present in 
this case.  The criteria for a 30 percent rating reasonably 
describe the Veteran's disability level and symptomatology 
and, therefore, a schedular evaluation is adequate and no 
referral is required.  See 38 C.F.R. § 4.97, Diagnostic 
Codes 6847; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 
(1996).

Thus, based on the evidence of record, the Board finds that 
the Veteran's disability picture cannot be characterized as 
an exceptional case so as to render the schedular evaluation 
inadequate.  The threshold determination for a referral for 
extraschedular consideration was not met and, consequently, 
the Board finds that a referral for an extraschedular rating 
is not warranted.  Thun, 22 Vet. App. at 115.

Finally, in reaching these decisions the Board considered 
the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against an initial 
evaluation in excess of 30 percent at any point during the 
pendency of this appeal, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
see also Fenderson, 12 Vet. App. at 126.


ORDER

An initial evaluation in excess of 30 percent for 
obstructive sleep apnea is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


